    Case 19-10547       Doc 125       Filed 05/24/19       Entered 05/24/19 11:37:58             Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF LOUISIANA

     IN RE:                                               CASE NO. 19-10547

     FALCON V, L.L.C., et al., 1                          CHAPTER 11

           DEBTORS.                                       (JOINTLY ADMINISTERED)

                               NOTICE OF APPOINTMENT OF
                                    RECONSTITUTED
                            UNSECURED CREDITORS' COMMITTEE

        COMES NOW, David W. Asbach, Acting United States Trustee for Region 5, by and
through undersigned counsel, and hereby gives notice that, due to the addition of Power Torque
Services, LLC, and Total Pump & Supply, LLC, and a change in representative for Angelo,
Gordon Energy Servicer, LLC, from Todd Dittmann to Paul Gottheim, the unsecured creditors’
committee is hereby reconstituted. Pursuant to 11 U.S.C. § 1102(a) and (b)(1), the attached list
of creditors of the above-named Debtor are among those holding unsecured claims, are willing to
serve, and, therefore, are appointed in the case of FALCON V, L.L.C., only, to serve as a
committee of unsecured creditors with the powers enumerated in 11 U.S.C. § 1103.

       The creditors' committee members' names and addresses are listed on the attached
mailing matrix, which is incorporated and made a part of this notice. A copy of this notice has
been mailed to the committee members as well as the Debtor, and electronically served on the
Debtor’s attorney via the electronic mail address on file with the CM/ECF system.

Dated: May 23, 2019
                                                             Respectfully submitted,

                                                             DAVID W. ASBACH
                                                             Acting United States Trustee
                                                             Region 5, Judicial Districts of
                                                             Louisiana and Mississippi

                                                    By:      s/Robert C. Gravolet
                                                             Robert C. Gravolet (08404)
                                                             Trial Attorney
                                                             Office of the U.S. Trustee
                                                             400 Poydras Street, Suite 2110
                                                             New Orleans, LA 70130
                                                             Telephone Number: 504-589-4018
                                                             Direct Dial: 504-589-2594
                                                             Facsimile Number: 504-589-4096

1 The Debtors are the following three entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Falcon V, L.L.C. (1725); Falcon V Holdings, L.L.C. (8542); and ORX Resources,
L.L.C. (9032). The address of the Debtors is 400 Poydras Street, Suite 1100, New Orleans, Louisiana 70130.
